Citation Nr: 1426724	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-06 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral eye disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 until his retirement in May 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in March 2012, at which time it was remanded for additional development of the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2012 remand, the Board directed the RO to ask the Veteran to provide information concerning medical treatment he had received for the disabilities on appeal, and to schedule VA examinations to determine the etiology of the Veteran's conditions.  

By letter dated August 2012, the RO wrote the Veteran a letter in which he was informed that the Tampa, Florida VA Medical Center (VAMC) had advised it that the Veteran had refused to be examined at that facility.  He was requested to state where he would go for the examinations and notified of the location of two other VA facilities where he could be examined.  

VA Form 21-0820 (Report of General Information) dated October 2012 reflects that attempts to contact the Veteran by mail and telephone had been unsuccessful.  

The Veteran was seen in a VA outpatient treatment clinic in December 2012 and reported that he had never refused to have his VA examination completed.  This suggests the Veteran is now willing to cooperate and report for the examinations.

The service treatment records show that several elevated blood pressure readings were recorded.  There is no indication that high blood pressure or hypertension was diagnosed in service.  VA outpatient treatment records note the Veteran had a history of hypertension in December 2002.

During the hearing before the undersigned in September 2011, the Veteran described several in-service stressors, and testified he experienced fear of hostile enemy action while in Vietnam.  The record shows the Veteran served in Vietnam from July 1970 to April 1971.

VA outpatient treatment records show the Veteran reported in July 2003 that he had been depressed for about 11 years, secondary to the suicide of his step-son.  It was reported the son had been kidnapped when he was 10 years old and not found for two weeks.  The record includes diagnoses of PTSD and depression, secondary to medical.  

With respect to the Veteran's claim for service connection for a bilateral eye disability, the service treatment records show the Veteran reported burning eyes in September 1975 and December 1978.  He had acute diplopia when seen by the VA in February 2004.  It was reported in April 2009 that he had a history of glaucoma in the right eye and that he had been treated at St. Luke's for this problem.  During the hearing before the undersigned, the Veteran testified that glaucoma might be related to his exposure in to Agent Orange when he was in Vietnam, or to his service-connected diabetes.

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 2002) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b) (2012).

Service connection is in effect for, among other disabilities, ischemic heart disease with cardiospasm, evaluated as 60 percent disabling; and diabetes mellitus, evaluated as 10 percent disabling.  The combined schedular evaluation is 80 percent, and the Veteran has been found to be unemployable due to his service-connected disabilities, effective December 2010.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide the names, dates of treatment and addresses for any medical provider, VA and non-VA, who treated him for hypertension, chronic obstructive pulmonary disease, a psychiatric disability or a bilateral eye disability since his retirement from service.  The RO should specifically request the Veteran provide this information for the treatment he received at St. Luke's for an eye disability.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.  

2.  The RO should arrange for the Veteran to be scheduled for a VA examination for hypertension to determine the nature and etiology of the Veteran's hypertension.  The examiner should be instructed to provide an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran's hypertension is related to service, to include the elevated blood pressure readings recorded therein.  The examiner should also provide an opinion whether it is at least as likely as not (a 50 percent or higher degree of probability) that hypertension was caused or aggravated (permanently worsened the underlying disorder beyond its normal course) by the Veteran's service-connected ischemic heart disease with cardiospasm, or his service-connected diabetes mellitus.  The rationale for any opinion should be set forth.  All necessary tests should be performed.  The record should be made available to the examiner in conjunction with the examination.  

3.  The RO should arrange for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability.  The examiner should be directed to provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's has PTSD and, if so, if it is related to his fear of hostile military or terrorist activity.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran has a psychiatric disability other than PTSD that is related to service.  The rationale for any opinion should be set forth.  All necessary tests should be performed.  The record should be made available to the examiner in conjunction with the examination.

4.  The RO should arrange for a VA eye examination to determine the nature and etiology of any eye disability.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any current eye disability is related to service, to include his in-service complaints of burning.  The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or higher) that any current eye disability, to include glaucoma, was caused or aggravated (permanently worsened the underlying disorder beyond its normal course) by the Veteran's service-connected diabetes mellitus or his exposure to Agent Orange.  The rationale for any opinion must be set forth.  All necessary tests should be performed.  The record should be made available to the examiner in conjunction with the examination.

5.  The RO should then review the record and readjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



